


EXHIBIT 10.1
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 5th day of March, 2015 by and among Digirad Corporation, a Delaware
corporation (the “Company”), and the “Stockholders” named on the signature pages
hereto and in that certain Agreement of Merger and Plan of Reorganization, dated
March 5, 2015, by and among the Company, Maleah Incorporated, a California
corporation and wholly-owned direct subsidiary of the Company, MD Office
Solutions, a California corporation, and the Stockholders party thereto (the
“Merger Agreement”). Capitalized terms used herein have the respective meanings
ascribed thereto in the Merger Agreement unless otherwise defined herein.
The parties hereby agree as follows:
1.Certain Definitions.
As used in this Agreement, the following terms shall have the following
meanings:
“Common Stock” means the Company’s common stock, par value $0.0001 per share,
and any securities into which such shares may hereinafter be reclassified.
“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.
“Registrable Securities” means (i) the Stock Consideration and (ii) any other
securities issued or issuable with respect to or in exchange for Registrable
Securities, whether by merger, charter amendment or otherwise; provided, that a
security shall cease to be a Registrable Security upon (A) sale pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (B) such security
becoming eligible for sale by the applicable Stockholder pursuant to Rule 144
without any volume or manner-of-sale restrictions and without the requirement
for the Company to be in compliance with the current public information
requirement under Rule 144.
“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
“Required Stockholders” means the Stockholders beneficially owning a majority of
the Registrable Securities.
“SEC” means the U.S. Securities and Exchange Commission.
“Stockholders” means the Stockholders identified and defined in the Merger
Agreement.
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
2.Registration.
(a)Registration Statement. Promptly following the Closing Date, but no later
than ninety (90) days thereafter, the Company shall prepare and file with the
SEC one Registration Statement on Form S-3 (or, if Form S-3 is not then
available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Registrable Securities)
covering the resale of the Registrable Securities. The Registration Statement
(and each amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(c) to the
Stockholders and their counsel prior to its filing or other submission. Such
Registration Statement (including any amendments




--------------------------------------------------------------------------------




or supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.
(b)Expenses. The Company will pay all expenses associated with effecting the
registration of the Registrable Securities, including filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws, listing fees, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to any Registrable Securities.
(c)Effectiveness.
(i)The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall notify the Stockholders by facsimile or e-mail as promptly as practicable,
and in any event, within twenty-four (24) hours, after any Registration
Statement is declared effective and shall simultaneously provide the
Stockholders with copies of any related Prospectus to be used in connection with
the sale or other disposition of the securities covered thereby. After the
effective date of such Registration Statement, the Company shall file a final
Prospectus with the SEC as required by Rule 424.
(ii)For not more than twenty (20) consecutive days or for a total of not more
than forty-five (45) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Stockholder in writing of the commencement of an
Allowed Delay, (b) advise the Stockholders in writing to cease all sales under
the Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.
(d)Rule 415; Cutback If at any time the SEC takes the position that the offering
of some or all of the Registrable Securities in a Registration Statement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the 1933 Act or requires any Stockholder to be named as an
“underwriter”, the Company shall use its commercially reasonable efforts to
persuade the SEC that the offering contemplated by the Registration Statement is
a bona fide secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Stockholders is an
“underwriter”. The Stockholders shall have the right to participate or have
their counsel participate in any meetings or discussions with the SEC regarding
the SEC’s position and to comment or have their counsel comment on any written
submission made to the SEC with respect thereto. No such written submission
shall be made to the SEC to which the Stockholders’ counsel reasonably objects.
In the event that, despite the Company’s commercially reasonable efforts and
compliance with the terms of this Section 2(d), the SEC refuses to alter its
position, the Company shall (i) remove from the Registration Statement such
portion of the Registrable Securities (the “Cut Back Shares”) and/or (ii) agree
to such restrictions and limitations on the registration and resale of the
Registrable Securities as the SEC may require to assure the Company’s compliance
with the requirements of Rule 415 (collectively, the “SEC Restrictions”);
provided, however, that the Company shall not agree to name any Stockholder as
an “underwriter” in such Registration Statement without the prior written
consent of such Stockholder. Any cut-back imposed on the Stockholders pursuant
to this Section 2(d) shall be allocated among the Stockholders on a pro rata
basis, unless the SEC Restrictions otherwise require or provide or the
Stockholders otherwise agree.
3.Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as promptly as possible:
(a)use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement have been sold, and (ii) the date on
which all Registrable Securities covered by such Registration Statement may be
sold pursuant to Rule 144 under the 1933 Act without any volume or
manner-of-sale restrictions and without the requirement for the Company to be in
compliance with the current public company information requirement under Rule
144 (the “Effectiveness Period”);




--------------------------------------------------------------------------------




(b)prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered thereby;
(c)provide copies to and permit counsel designated by the Stockholders to review
each Registration Statement and all amendments and supplements thereto no fewer
than three (3) Business Days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;
(d)furnish to the Stockholders and their legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Stockholder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Stockholder that are
covered by the related Registration Statement;
(e)use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness, and (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;
(f)use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed to the extent required by applicable law or rule;
(g)immediately notify the Stockholders, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;
(h)otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Stockholders in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Stockholders are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and
(i)With a view to making available to the Stockholders the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Stockholders to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (such date, the “Reporting Date”) (A) six months after
such date as all of the Registrable Securities may be sold without restriction
by the holders thereof pursuant to Rule 144 or any other rule of similar effect
or (B) such date as all of the Registrable Securities shall have been resold;
(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1934 Act until the Reporting Date; and (iii)
until the Reporting Date, furnish to each Stockholder upon request, as long as
such Stockholder owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the 1934 Act,
(B) a copy of the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, and (C) such other information as may be reasonably
requested in order to avail such Stockholder of any rule or regulation of the
SEC that permits the selling of any such Registrable Securities without
registration.
(j)To the extent permitted by law and agreed to by Company counsel, the Company
will cause Company counsel to issue an opinion allowing the removal of
restrictive legends from certificates bearing such legends.




--------------------------------------------------------------------------------




4.Obligations of the Stockholders.
(a)Each Stockholder shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Stockholder of the information the Company requires from such Stockholder
if such Stockholder elects to have any of its Registrable Securities included in
the Registration Statement. A Stockholder shall provide such information to the
Company at least three (3) Business Days prior to the first anticipated filing
date of such Registration Statement if such Stockholder elects to have any of
its Registrable Securities included in the Registration Statement.
(b)Each Stockholder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Stockholder has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement.
(c)Each Stockholder agrees that, upon receipt of any notice from the Company of
either (x) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(y) the happening of an event pursuant to Section 3(g) hereof, such Stockholder
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities, until the
Stockholder is advised by the Company that such dispositions may again be made.
5.Indemnification.
(a)Indemnification by the Company. The Company will indemnify and hold harmless
each Stockholder that participates in the offering of Registrable Securities and
its officers, directors, members, employees and agents, successors and assigns,
and each other person, if any, who controls such Stockholder (within the meaning
of the 1933 Act), against any losses, claims, damages or liabilities, joint or
several, to which they may become subject under the 1933 Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of any material fact contained in such Registration Statement,
or Prospectus contained therein, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, in light of the circumstances
under which they were made) not misleading; or (ii) any violation by the Company
or its agents of any rule or regulation promulgated under the 1933 Act
applicable to the Company or its agents and relating to action or inaction
required of the Company in connection with such registration, and will reimburse
such Stockholder and each such officer, director, member, employee or agent and
each such controlling person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by or on behalf of such Stockholder in writing
specifically for use in such Registration Statement or Prospectus or amendment
or supplement thereto.
(b)Indemnification by the Stockholders. Each Stockholder participating in the
offering of Registrable Securities agrees, severally but not jointly, to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each person who
controls the Company (within the meaning of the 1933 Act) against any losses,
claims, damages, liabilities and expenses (including reasonable attorneys’ fees)
arising out of or based upon any untrue statement or alleged untrue statement of
any material fact contained in such Registration Statement, or Prospectus
contained therein, or any amendment or supplement thereto, or arising out of or
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, in light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission is
contained in or omitted from any information furnished in writing by or on
behalf of such Stockholder to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of a Stockholder be greater in amount than the dollar
amount of the net proceeds received by such Stockholder upon the sale of its
Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.
(c)Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the




--------------------------------------------------------------------------------




defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such person unless (a) the indemnifying party has agreed to pay such
fees or expenses, (b) the indemnifying party shall have failed to assume the
defense of such claim and employ counsel reasonably satisfactory to such person
or (c) in the reasonable judgment of any such person, based upon written advice
of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claim (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will (i) except with the consent
of the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation and (ii) be liable for any
settlement entered into without the indemnifying party’s prior written approval,
such approval not to be unreasonably withheld or delayed.
(d)Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the net proceeds received by it
upon the sale of its Registrable Securities giving rise to such contribution
obligation.
6.Miscellaneous.
(a)Company Representations. As of the date hereof, (i) the Company is eligible
to register its Common Stock on a Registration Statement on Form S-3, (ii) the
Company’s shares of Common Stock are listed on NASDAQ, and (iii) no person has
the right to cause the Company to file a Registration Statement registering
Common Stock prior to registration of the Registrable Securities as provided
herein.
(b)Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Stockholders. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent of
the Required Stockholders to such amendment, action or omission to act.
(c)Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 8.06 of the Merger Agreement.
(d)Assignments. This Agreement may not be assigned by any of the Stockholders
(whether by operation of law or otherwise) without the prior written consent of
the Company and may not be assigned by the Company (whether by operation of law
or otherwise) without the prior written consent of the Required Stockholders,
provided, however, that in the event that the Company is a party to a merger,
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another
Person, from and after the effective time of such transaction, such Person
shall, by virtue of such transaction, be deemed to have assumed the obligations
of the Company hereunder, the term “Company” shall be deemed to refer to such
Person and the term “Registrable Securities” shall be deemed to include the
securities received by the Stockholders in connection with such transaction
unless such securities are otherwise freely tradable by the Stockholders after
giving effect to such transaction.
(e)Remedies. In the event of a breach by the Company or by a Stockholder of any
of their respective obligations under this Agreement, each Stockholder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement shall be entitled to seek
specific performance of its rights under this Agreement. Each of the Company and
each Stockholder agrees that monetary damages may not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement.
(f)Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied,




--------------------------------------------------------------------------------




is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
(g)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may also be executed via
facsimile or .pdf, which shall be deemed an original.
(h)Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(i)Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
(j)Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
(k)Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings among the parties with respect to such subject
matter.
(l)Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Delaware without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of Delaware and the United States District Court for the
District of Delaware for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.
(m)Adjustments For Stock Dividends, Stock Splits, Recapitalizations,
Combinations, Etc. If the Company shall at any time issue a stock dividend on
its outstanding shares of Common Stock or effect a recapitalization, stock
split, reverse stock split, reorganization, consolidation, split-up,
combination, repurchase or exchange of shares of its Common Stock or other
securities of the Company that affects the outstanding number of shares of
Common Stock, all provisions set forth in this Agreement that are affected by a
specified number of shares of Common Stock shall be appropriately adjusted.
[Signature page follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Registration Rights
Agreement as of the date first above written.


                                                  The Company:
DIGIRAD CORPORATION
By:
/s/ JEFFRY KEYES
 
Name: Jeffry Keyes
 
Title: Chief Financial Officer



    
                                                  The Stockholders:
 
 
KEENAN - THORNTON FAMILY TRUST
By:
/s/ MICHAEL KEENAN
 
Michael Keenan, Trustee
By:
/s/ CYNTHIA THORNTON
 
Cynthia Thornton, Trustee
 
 
 
/s/ SAMIA ARRAM
 
Samia Arram
 
/s/ DAVID KEENAN
 
David Keenan



























